Citation Nr: 0928299	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, including as secondary to a service-connected 
cervical spine disability.

2.  Entitlement to service connection for a left shoulder and 
arm disability, including as secondary to a service-connected 
cervical spine disability.

3.  Entitlement to service connection for a right leg 
disability, including as secondary to a service-connected 
lumbar spine disability.

4.  Entitlement to service connection for a left leg 
disability, including as secondary to a service-connected 
lumbar spine disability.

5.  Entitlement to service connection for headaches, 
including as secondary to cervical spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had verified active duty from April to August 
1982, from December 1990 to May 1991, and from January 2003 
to March 2004, with additional periods of service in the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In addition to the issues listed on the first page, the 
October 2004 rating decision also granted the Veteran's 
petition to reopen his claim for service connection for 
degenerative disc disease of the lumbar spine - which had 
previously been denied in a final February 2000 rating 
decision - but then denied the claim on the merits.  In 
September 2007, the Board also granted the Veteran's petition 
to reopen this claim but then remanded the case for 
additional evidentiary development.  

Following that development, the RO granted service connection 
for degenerative disc disease of the lumbar spine and 
assigned a 20 percent disability rating from March 2004.  
Since the Veteran did not appeal the 20 percent rating or the 
effective date of that award, this claim has been fully 
resolved and is no longer at issue before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In September 2007, the Board also remanded the remaining 
issues address in this decision.  Since all requested 
development has been accomplished, the case is once again 
before the Board for appellate review. 

An October 2008 VA examination report reflects that the 
examiner opined that the Veteran had right and left upper 
extremity and lower extremity impairment that were 
manifestations of his service-connected cervical spine and 
low back disabilities.  The Board interprets the report as a 
claim for higher ratings for his cervical spine and low back 
disabilities.  These issues are referred to the RO for 
appropriate action, which must specifically include 
adjudicating whether separate compensable ratings are 
warranted for the Veteran's left and right upper and lower 
extremity impairment.

The issue of entitlement to service connection for headaches, 
including as due to a service-connected cervical spine 
disability, is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pain and numbness in his upper extremities 
are merely symptoms of his service-connected cervical spine 
disability and therefore do not constitute a separate 
disability for which service connection can be granted.  

2.  The Veteran's pain and numbness in his lower extremities 
are merely symptoms of his service-connected lumber spine 
disability and therefore do not constitute a separate 
disability for which service connection can be granted.  


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A.         §§ 1101, 1112, 1113, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  A left shoulder and arm disability was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  A right leg disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A.          §§ 1101, 1112, 1113, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  A left leg disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A.          §§ 1101, 1112, 1113, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2004, July 2004, March 2006, and October 2007.  The first two 
letters were sent prior to the initial adjudication of his 
claim in October 2004, the preferred sequence.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
The October 2007 letter also informed the Veteran of how a 
downstream disability rating and effective date are assigned 
and the type evidence impacting those determinations.  See 
Dingess, supra.  The claim was then readjudicated in a 
supplemental statement of the case (SSOC) following this 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In sum, VA has fulfilled its duty to notify 
the Veteran under the VCAA.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records identified by the Veteran and his 
representative.  The Veteran was also afforded a VA 
examination in October 2008 to determine the nature and 
etiology of his symptoms involving pain and numbness/tingling 
in his upper and lower extremities.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The AMC also 
verified all periods of service.  The Board is thus satisfied 
that there has been substantial compliance with its September 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
Accordingly, the Board finds that no further action is needed 
to meet the requirements of the VCAA or Court.

II.  Service Connection for 
Disabilities Involving Both Arms 
and the Left Shoulder

The record shows that the Veteran underwent two surgical 
procedures on his cervical spine after injuring his neck in 
service.  Consequently, the RO granted service connection and 
assigned a 20 percent disability rating for degenerative disc 
disease of the cervical spine status postoperative 
discectomy.  The Veteran has not appealed that decision 
concerning the 20 percent rating assigned for that award.  
See Grantham, supra.  

However, the Veteran claims that he also injured both arms 
and left shoulder at the time he injured his cervical spine.  
It has also been alleged that the claimed disabilities 
involving his arms and left shoulder were caused or 
aggravated by his service-connected cervical spine 
disability.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004) (when determining whether a Veteran is entitled to 
service connection, all theories of entitlement, direct and 
secondary, must be considered).  The Board must therefore 
address both direct and secondary theories of service 
connection in this case. 

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Degenerative joint disease, i.e., arthritis (but not 
degenerative disc disease) may be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year of separation 
from active military service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service- connected disability; 
and (3) medical evidence establishing a nexus or relationship 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying these criteria to the facts of this case, the Board 
finds no basis to grant the Veteran's claims on either a 
direct or secondary basis, because there is simply no medical 
evidence that he has a separate disability involving either 
upper extremity.  Instead, the medical evidence shows that 
the Veteran's complaints of pain and numbness in his arms and 
left shoulder are merely symptoms of his service-connected 
cervical spine disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  

A July 1998 treatment record shows that the Veteran was seen 
for pain at the center of his back radiating to the left arm 
as well as numbness of the left shoulder.  He reported a left 
shoulder injury secondary to wearing gear with a weapon strap 
across his left shoulder during field training exercises just 
five days earlier.  A physical examination showed tenderness 
of the left trapezius with spasm and decreased range of 
motion of the left shoulder.  The diagnostic impression was 
left trapezius spasm.  However, the Board emphasizes that 
spasm, like pain, is merely a symptom and does not constitute 
a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

The Veteran was seen again in July 1998 complaining that his 
symptoms had not changed.  The assessment was possible left 
shoulder impingement - which, the Board notes, was never 
confirmed.   In January 1999, he reported a six-week history 
of left shoulder pain and stated that his arm was getting 
worse.  Later that year he also reported pain in his neck and 
shoulder while on guard duty.  In 1999, he was eventually 
diagnosed with a ruptured cervical disk and degenerative 
disease of the cervical spine.  A cervical discectomy was 
performed in March 1999.  The Veteran sustained a second 
injury in March 2002 when he fell and experienced an 
exacerbation of cervical pain.  In February 2007, he 
underwent a cervical laminectomy.  

No medical evidence indicates that the Veteran has a 
disability involving either upper extremity which is separate 
from his service-connected cervical spine disability.  The 
evidence against the Veteran's claims includes the following: 
(i) a November 1999 VA examination report which notes that 
the Veteran's complaints of pain and tingling in his left 
shoulder and arm originate from the neck; (ii) a March 1999 
VA treatment record which attributes the Veteran's symptoms 
in his upper extremities to C4-5 disc protrusion on the left; 
(iii) a February 2003 VA treatment report which lists a 
diagnosis of cervical radiculopathy after the Veteran 
reported pain and weakness in his left arm and shoulder; (iv) 
an October 2006 VA treatment record which indicates that the 
symptoms of radiating pain from the neck to the left shoulder 
and hand are consistent with cervical radiculopathy; (v) a 
January 2007 opinion from W.S., M.D., that the a cervical 
disc between the third and fourth vertebra is pressing on the 
spinal cord; and (vi) an October 2008 VA examination report 
which indicates that the Veteran has no separate disability 
involving either upper extremity, and that all symptoms are 
due to his service-connected cervical spine disability.  

In considering this evidence, the Board places significant 
probative value on the October 2008 VA examination report, as 
it was based on the Veteran's history, a review of the 
medical evidence, and findings from a thorough physical 
examination of the Veteran's spine and upper extremities.  In 
other words, the VA examiner applied valid medical analysis 
to the significant facts of this case in reaching his 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); see also Wray, 7 Vet. App. at 493 (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

Since the Veteran's symptoms of pain and numbness involving 
his arms and left shoulder have not been attributed, by 
competent medical evidence, to a disability other than his 
already service-connected cervical spine disability, his 
claims must be denied.  See Brammer and Sanchez-Benitez, both 
supra.  The Board reminds the Veteran that he, as a 
layperson, is not qualified to make this determination, which 
requires medical expertise.  See Grottveit and Espiritu, both 
supra. 

If the Veteran believes that his is not being adequately 
compensated for his cervical symptoms in his upper 
extremities, the Board encourages him to file a claim for 
increased compensation benefits for his service-connected 
cervical spine disability.  Indeed, VA's Schedule for Rating 
Disabilities provides that separate ratings are available for 
neurological manifestations due to intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for disabilities involving 
both arms and left shoulder.  The doctrine of reasonable 
doubt, therefore, is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53- 56 (1990).  Hence, the appeal is denied.

III.  Service Connection for Right and Left Leg Disabilities

The Veteran is also seeking service connection for right and 
left leg disabilities.  Again, however, no medical evidence 
shows that he actually has a separate disability involving 
either leg.  Instead, the evidence shows that his complaints 
of pain and tingling in his lower extremities are merely 
symptoms of his service-connected degenerative disc disease 
of the lumbar spine.  According, these claims must be denied 
based on the absence of a current disability.  See Brammer 
and Sanchez-Benitez, both supra.  

As noted above, the RO granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent disability rating pursuant to 38 C.F.R. § 4.71a, 
DC 5243, for intervertebral disc syndrome.  This code 
provides that separate ratings may be assigned for orthopedic 
manifestations of the thoracolumbar spine and any 
neurological manifestations involving the lower extremities.  
Id.  For example, it is possible to assign separate ratings 
for the lower extremities under 38 C.F.R. § 4.124a, DC 8520, 
which pertains to paralysis of the sciatic nerve.  But 
assigning separate ratings for such neurological 
manifestations requires the Veteran to file a claim for 
increased compensation benefits for his low back disability, 
since these would be manifestations of his already service-
connected low back disability rather than manifestations of a 
separate disability involving the lower extremities.  
38 U.S.C.A. § 1155.  

The evidence in this case shows that the Veteran's complaints 
of pain and numbness in his legs are merely neurological 
manifestations of his service-connected low back disability 
rather than symptoms of a separate disability for which 
service connection would be warranted.  Numerous VA 
outpatient treatment records illustrate this fact.  For 
example, a February 2003 report notes the Veteran's 
complaints of low back pain with a tingling sensation down 
the left leg; the only diagnostic impression was lumbar 
radiculopathy.  An October 2004 report notes the Veteran's 
complaints of low back pain with radiating pain down both 
lower extremities.  And a March 2005 report notes the 
Veteran's radicular symptoms in both lower extremities.  All 
of these records indicate that the Veteran's complaints of 
pain and tingling in his lower extremities are symptoms of 
his service-connected low back disability.  Moreover, after 
reviewing all VA and private medical records in the claims 
file, the Board emphasizes that none of these records 
indicates that the Veteran's neurological symptoms in his 
legs are due to a disease or disability other than his 
service-connected low back disability.  In short, these 
records provide highly probative evidence against the 
Veteran's claim that he suffers from a separate disability 
manifested by pain and numbness/tingling in his lower 
extremities.  

In addition to these treatment records, the Board also notes 
that the October 2008 VA examination report provides the most 
probative evidence against the Veteran's claims.  After 
reviewing the claims file and examining the Veteran's spine 
and lower extremities, the examiner concluded that the 
Veteran has no separate disability involving either lower 
extremity, and that all symptoms are due to his service-
connected lumbar spine disability.  Since this opinion was 
based on a detailed physical examination and a review of the 
pertinent medical history, the Board finds that the examiner 
applied valid medical analysis to the significant facts of 
this case in reaching his conclusion.  The Board therefore 
attaches significant probative value to his opinion.  See 
Nieves-Rodriguez and Wray, both supra.  

In sum, since the medical evidence indicates that the 
Veteran's symptoms of pain and numbness involving his lower 
extremities are due solely to his service-connected low back 
disability, his claims for service connection for right and 
left leg disabilities must be denied based on the lack of a 
current disability.  See Brammer and Sanchez-Benitez, both 
supra.  The Veteran is not medically qualified to attribute 
his symptoms to a disability other than his low back 
disability, which has never been identified by a medical 
professional.  See Grottveit and Espiritu, both supra.  Thus, 
the preponderance of the evidence is against the claims, and 
the appeal is denied.


ORDER

The claims for service connection for a right arm disability, 
including as secondary to a service-connected cervical spine 
disability, is denied.

The claim for service connection for a left shoulder and arm 
disability, including as secondary to a service-connected 
cervical spine disability, is denied.

The claim for service connection for a right leg disability, 
including as secondary to a service-connected lumbar spine 
disability, is denied.

The claim for service connection for a left leg disability, 
including as secondary to a service-connected lumbar spine 
disability, is denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claim of 
entitlement to service connection for headaches, including as 
secondary to cervical spine disability.  See McLendon, 20 
Vet. App. at 81, citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The Veteran was diagnosed with a headache disorder after 
service.  He claims that he first notices these headaches 
shortly after he began experiencing pain in his cervical 
spine.  A VA examination is therefore needed to determine 
whether his headaches are related to service.  See 38 C.F.R. 
§ 3.303.  And since service connection has been granted for a 
cervical spine disability, the VA examiner should also 
address whether the Veteran's headaches were either caused or 
aggravated by this service-connected disability.  See 38 
C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his service-connected cervical spine 
disability.  All necessary studies and 
tests should be conducted, and the 
Veteran's claims file should be made 
available to the examiner for review.  

Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's headaches are related to 
service.  In do so, the examiner should 
specifically discuss the Veteran's in-
service injury in which he aggravated his 
cervical spine.  

In addition, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
headaches were either caused or 
aggravated by his service-connected 
cervical spine disability.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
legible report.

2.  Then readjudicate the claim for 
service connection for headaches, 
including as secondary to his service-
connected cervical spine disability, in 
light of the additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


